                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                  I IS I
                                                                 DOC#:       (
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:     L0 .

 ANNA NOCELLI AND GUIDO NOCELLI,

                            Plaintiffs,                       No. 19-CV-1980 (RA)

                       V.                                  MEMORANDUM OPINION
                                                               AND ORDER
 KAISER GYPSUM COMPANY, INC., et al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiffs Anna Nocelli and Guido Nocelli filed this action in the Supreme Court of New

York. Defendant Kaiser Gypsum Company, Inc. ("Kaiser") removed the action to federal court

on the grounds of diversity jurisdiction. Before the Court is Plaintiffs' motion to remand. For

the reasons that follow, Plaintiffs' motion is GRANTED.

                                            BACKGROUND

       On November 29, 2016, Plaintiffs, both citizens ofNew York, filed this action in the

Supreme Court of New York alleging eleven causes of action related to Plaintiff Anna Nocelli's

alleged asbestos-related disease. The initial complaint named defendants, including Union

Carbide Corporation, that were citizens of New York. Plaintiffs allege they were legally barred

from naming Kaiser as a defendant in the initial complaint because Kaiser filed for Chapter 11

bankruptcy protection in the Bankruptcy Court for the Western District of North Carolina two

months before Plaintiffs filed the action, leading to an automatic bankruptcy stay pursuant to 11

U.S.C. § 362. See Voluntary Petition for Non-Individuals Filing for Bankruptcy, In re Kaiser

Gypsum Company, Inc., No. 16-31602 (JCW) (Bankr. W.D.N.C. Sept. 30, 2016). But for
Kaiser's pending bankruptcy petition, Plaintiffs allege they would have named Kaiser as a

defendant in the case from its inception.

        On August 9, 2018, the Bankruptcy Court issued an order lifting the automatic stay as to

certain asbestos-related personal injury claims. See Order Lifting the Automatic Stay Pursuant to

11 U.S.C. § 362 as to Certain Asbestos Personal Injury Claims, In re Kaiser Gypsum Company,

Inc., No. 16-31602 (JCW) (Banla. W.D.N.C. Aug. 9, 2018). The order set an effective date of

October 29, 2018. Id. at 3.

        In the interim, Plaintiffs engaged in settlement negotiations with the defendants named in

the initial complaint. On the eve of the October 9, 2018 trial, Plaintiffs resolved their claims

against the initial defendants. On October 9, 2018, the Supreme Court of New York marked the

case "disposed" and "settled before trial." Dkt. 8 Exs. D, E. The parties, however, never filed a

stipulation or proposed order discontinuing the action against the initial defendants.

        On November 1, 2018, three days after the effective date of the order lifting the

bankruptcy stay, Plaintiffs filed a Third Amended Complaint in the Supreme Court of New York

naming Kaiser. Kaiser was incorporated in North Carolina and maintains its principal place of

business in California. On January 31, 2019, Plaintiffs served Kaiser with the Third Amended

Complaint. On March 1, 2019, Kaiser removed the action to federal court on the grounds of

diversity jurisdiction. On March 22, 2019, Plaintiffs filed the instant motion to remand.

                                      LEGAL STANDARD

       "A party seeking removal bears the burden of showing that federal jurisdiction is proper."

Montefiore Med. Ctr. v. Teamsters Local 272,642 F.3d 321,327 (2d Cir. 2011). "Where, as

here, jurisdiction is asserted by a defendant in a removal petition, it follows that the defendant

has the burden of establishing that removal is proper." United Food & Commercial Workers



                                                  2
Union, local 919, AFL-CIO v. CenterMark Props. A1eriden Square, Inc., 30 F 3d 298, 301 (2d

Cir. 1994). "[R]emoval statutes are to be strictly construed against removal and all doubts

should be resolved in favor of remand." Am. Standard, Inc. v. Oakfabco, Inc., 498 F. Supp. 2d

711, 715 (S.D.N.Y. 2007) (citations omitted); see also Shamrock Oil & Gas Corp. v. Sheets, 313

U.S. 100, 108-09 (1941). This principle ensures "respect for the independence of state courts."

Hill v. Delta Int'! Mach. Corp., 386 F. Supp. 2d 427,429 (S.D.N.Y. 2005) (citations omitted).

                                              DISCUSSION

        "[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place where such

action is pending." 28 U.S.C. § 1441(a). "A civil action otherwise removable solely on the basis

of [diversity jurisdiction pursuant to 28 U.S.C. § 1332] may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action

is brought." 28 U.S.C. § 1441(b)(2).

       "[I]fthe case stated by the initial pleading is not removable" because of the involvement

of a non-diverse defendant but later becomes removable, the removal statute provides for two

discrete time requirements. 28 U.S.C. § 1446(b)(3). First, the notice of removal must be filed

"within thirty days after receipt by the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable." Id. The parties do not dispute that Kaiser

complied with this first requirement. Second, "[a] case may not be removed ... on the basis of

[diversity jurisdiction] more than 1 year after commencement of the action, unless the district

court finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing



                                                 3
the action." 28 U.S.C. § 1446(c)(l). Congress introduced this "bad faith" exception to the one-

year limit on removal of diversity cases in 2011 to clarify that the one-year limit on removal is

procedural, not jurisdictional, and therefore does not act as an absolute bar on removal. See

Federal Courts Jurisdiction and Venue Clarification Act of 201 I, Pub. L. No. 112-63, 125 Stat.

758 (2011); H.R.Rep. No. 112-10 at 15; see also Ehrenreich v. Black, 994 F. Supp. 2d 284,288

(E.D.N.Y. 2014).

         Plaintiffs argue that remand is warranted for two reasons. First, Plaintiffs argue that

removal was untimely under 28 U.S.C. § 1446(c)(l) because Kaiser filed its notice ofremoval

more than one year after the commencement of the action even though Plaintiffs did not act in

bad faith to prevent Kaiser from removing the action. 1 Second, Plaintiffs argue that removal is

improper under 28 U.S.C. § 1441 (b)(2) because complete diversity does not exist between the

parties in interest.

         In response, Kaiser argues first that Plaintiffs did act in bad faith to prevent removal by

naming Kaiser as a defendant in their Third Amended Complaint after settling their claims

against all non-diverse defendants. Second, Kaiser argues that the bankruptcy stay tolled the

one-year time limit under 28 U.S.C. § 1446(c)(l). Finally, Kaiser argues that this Court has

diversity jurisdiction over the action because Plaintiffs have settled their claims with all non-

diverse parties and that this Court has bankruptcy jurisdiction.

         For the reasons that follow, the Court holds that it does have diversity jurisdiction over

the action. It further finds, however, that Kaiser's notice ofremoval was untimely and that

Kaiser has failed to establish that Plaintiffs acted in bad faith to prevent removal. Finally, the



1
  Plaintiffs' Memorandum of Law in Support of the Motion to Remand, 0kt. 11, quotes the text of28 U.S.C. §
1446(c)(l) yet repeatedly cites 28 U.S.C. § 1446(c)(2). As Plaintiffs correctly cite 28 U.S.C. § l446(c)(l) in their
reply brief, the Court assumes Plaintiffs' citations to 28 U.S.C. § 1446(c)(2) in the opening brief were made in error.

                                                           4
Court concludes that the automatic bankruptcy stay did not toll the one-year limit on removal.

Accordingly, the Court grants Plaintiffs' motion to remand. It declines, however, to award

Plaintiffs attorneys' fees.

  I.    The Court Has Diversity Jurisdiction Over This Action.

        The Court will consider the jurisdictional issue first because it must have jurisdiction

over the action to even reach the timeliness questions under 28 U.S.C. § 1446(c). See Steel Co.

v. Citizens for a Better Env 't, 523 U.S. 83, 94 (1998). Plaintiffs argue that removal was

improper because at least one Defendant, Union Carbide Corporation, is a New York citizen, and

that this Court therefore lacks diversity jurisdiction. Although it is undisputed that Plaintiffs had

settled their claims against Union Carbide Corporation prior to removal, Plaintiffs argue that

Union Carbide Corporation remains a party to the action under New York law because the

parties never filed a stipulation and the court never entered an order of discontinuance. See N.Y.

C.P.L.R. § 3217 (providing that an action can be discontinued if the parties "fil[e] with the clerk

of the court before the case has been submitted to the court or jury a stipulation in writing" or

"upon order of the court ... upon terms and conditions, as the court deems proper."). Plaintiffs

contend that under New York law, Union Carbide Corporation is a settled defendant but not a

discontinued defendant, and therefore remains a party to the action. By contrast, Kaiser argues

that complete diversity exists because Plaintiffs resolved their claims against all non-diverse

defendants on October 9, 2018, and the Supreme Court of New York thereafter marked the case

"disposed" and "settled before trial."

        "In a case not originally removable, a defendant who receives a pleading or other paper

indicating the postcommencement satisfaction of federal jurisdictional requirements-for

example, by reason of the dismissal of a nondiverse party-may remove the case to federal



                                                  5
court." Caterpillar Inc. v. Lewis, 519 U.S. 61, 68---69 (1996). Whether this Court has diversity

jurisdiction over this action depends on whether the settlement with the non-diverse defendants

"has taken the [non-diverse] defendants out of the case, so as to leave a controversy wholly

between the plaintiff and the [diverse] defendant." Am. Car & Foundry Co. v. Kettelhake, 236

U.S. 311,316 (1915).

       Federal courts are divided on whether complete diversity exists when, prior to a diverse

defendant's removal, a plaintiff has settled with all non-diverse defendants yet neither the

plaintiff nor the court has entered a formal stipulation of discontinuance or order of dismissal.

Compare Fernando Garcia v. MVT Servs., Inc., 589 F. Supp. 2d 797, 803-04 (W.D. Tex. 2008)

(holding diverse defendant's receipt of signed and notarized settlement agreement between

plaintiffs and non-diverse defendant was sufficient to provide defendant with notice of changed

circumstances to support federal jurisdiction), and DiNatale v. Subaru ofAmerica, 624 F. Supp.

340 (E.D. Mich. 1985) (holding plaintiff cannot defeat removal by structuring settlement with

non-diverse defendant without formal order if plaintiff has abandoned her claim), with Universal

Ins. Co. v. Hartford Fire Ins. Co., 556 F. Supp. 2d 68, 70 (D.P.R. 2008) (holding removal was

premature where plaintiff settled with non-diverse defendant but state court had not entered an

order or judgment dismissing non-diverse defendant from the case); see also Nancy Doty, Inc.

for Miranda-Soto v. Fox Head, Inc., No. 19-CV-0405-SL, 2019 WL 4237760, (D. Or. Sept. 6,

2019) (remanding case where defendant removed after receiving an email from non-diverse

defendant's counsel stating that the non-diverse defendant had settled with plaintiff but was still

working on the details).

       In the absence of guidance from the Supreme Court or Second Circuit, the Court agrees

with Kaiser that the settlement between Plaintiffs and the non-diverse defendants was



                                                 6
sufficiently final such that Kaiser could ascertain the existence of complete diversity. As an

initial matter, the plain text of28 U.S.C. § 1446(b)(3) states in broad language that a defendant

in an action that was not removable from the outset may file a notice of removal "within thirty

days after receipt by the defendant ... of a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become

removable." 28 U.S.C. § 1446(b)(3) (emphasis added). The removal statute uses the open-

ended phrase "or other paper" in lieu of specifying that a defendant must ascertain removability

from any particular document, such as an order of discontinuance. It is therefore consistent with

the plain text of the statute that Kaiser could ascertain removability from the Supreme Court of

New York's docket entries indicating that the case against the initial defendants was "disposed"

of and "settled before trial." Plaintiffs' argument would effectively nullify a non-diverse

defendant's statutory right to remove under 28 U.S.C. § 1446(b)(3) and open the door to

fraudulent joinder. Consistent with Plaintiffs' reasoning, a plaintiff could always defeat federal

diversity jurisdiction by failing to file a formal stipulation or seek an order of discontinuance

when settling with a non-diverse defendant. Plaintiffs, moreover, never explain why they

neglected to file a stipulation of discontinuance in the nearly five months between the October 9,

2018 settlement and March I, 2019 notice ofremoval.

       The Court thus concludes that Kaiser properly "ascertained" that the non-diverse

defendants were no longer true parties to the action once the Supreme Court of New York

marked the case "disposed" and "settled before trial." Complete diversity therefore exists

between Plaintiffs, citizens of New York, and Kaiser, a North Carolina corporation with its




                                                  7
principal place of business in California, and this Court has diversity jurisdiction pursuant to 28

u.s.c. § 1332.2
    II.   Kaiser's Notice of Removal Was Untimely, and Plaintiffs Did Not Act in Bad Faith.

          Given that the Court has diversity jurisdiction over the action, it will now tum the

procedural question of the timeliness of Kaiser's notice of removal. Plaintiffs argue that removal

was untimely under 28 U.S.C. § 1446(c)(l), which bars removal "more than 1 year after

commencement of the action," because Defendants filed the notice of removal on March 1, 2019,

more than two years after Plaintiffs commenced the action in state court on November 29, 2016.

Plaintiffs further argue that they did not "act{] in bad faith in order to prevent [Kaiser] from

removing the action," 28 U.S.C. § 1446(c)(1 ), because the automatic bankruptcy stay prevented

them from naming Kaiser in the initial complaint. Plaintiffs maintain that they amended the

complaint to name Kaiser at the first available opportunity, only days after the effective date of

the order lifting the bankruptcy stay. In addition, Plaintiffs contend that they felt compelled to

prosecute and resolve their claims against the initial defendants before the bankruptcy stay was

lifted due to Mrs. Nocelli's ailing health. They assert they pursued those claims due to a concern

that Mrs. Nocelli would never live to see her day in court-not a desire to defeat diversity

jurisdiction and prevent Kaiser from removing the action to federal court. Finally, Plaintiffs

argue that they filed a Third Amended Complaint against Kaiser-instead of filing a new

action-because the claims against Kaiser arose from the exact same occurrences as those

against the initial defendants and the initial action was still pending before the Supreme Court of

New York.



2
 In light of the Court's conclusion that it has diversity jurisdiction over this action, it need not now decide whether
Kaiser waived its alternative argument that the Court has bankruptcy jurisdiction by raising it for the first time in its
Opposition to Plaintiffs' Motion to Remand instead ofin its Notice of Removal.

                                                            8
       Kaiser does not-and could not-dispute that it filed its notice of removal more than a

year after Plaintiffs commenced this action. Kaiser, however, argues that the action is excepted

from the one-year removal period because Plaintiffs engaged in bad faith by only naming Kaiser

in the Third Amended Complaint once they had resolved their claims against all non-diverse

defendants and the Supreme Court of New York had marked the case "disposed." Kaiser further

argues that the sole reason Plaintiffs proceeded in this manner, instead of filing a new complaint

against it, was to prevent Kaiser from removing the action.

       As mentioned above, Congress introduced the "bad faith" exception to the one-year limit

on removal of diversity cases in 2011 to clarify that the one-year limit on removal is procedural,

not jurisdictional, and therefore does not act as an absolute bar on removal. See Federal Courts

Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63, 125 Stat. 758 (2011);

H.R.Rep. No. 112-10 at 15. Congress instructed that the "bad faith" exception was intended to

be "limited in scope." H.R.Rep. No. 112-10 at 15.

       "Although the Second Circuit has not yet had an occasion to interpret the scope of the

'bad faith' exception, even before the amendment's enactment, courts in this Circuit had granted

equitable extensions of the one-year removal period in cases where the plaintiff has engaged in

strategic gamesmanship to prevent a defendant's removal from state court." Ehrenreich v. Black,

994 F. Supp. 2d 284, 288 (E.D.N.Y. 2014). For example, one court granted an equitable

extension to the one-year time limit where the plaintiff dismissed the non-diverse defendants

only five days after the one-year anniversary of the commencement of the action. In Re Rezulin

Products Liab. Litig., No. 00-CV-2843 (LAK), 02-CV-6827 (LAK), 2003 WL 21355201, at *2

(S.D.N.Y. June 4, 2003); see also Tedford v. Warner-Lambert Co., 327 F.3d 423, 427-28 (5th

Cir. 2003) (granting equitable exception where hours after learning of diverse defendant's



                                                 9
intention to remove, plaintiff joined a non-diverse defendant and later signed and post-dated a

notice of non-suit against the non-diverse defendant that she waited to file until after the one-

year anniversary of the commencement of the suit); Rauch v. Rauch, 446 F. Supp. 2d 432,433

n.l, 435-36 (D.S.C. 2006) (granting equitable exception where a plaintiff revealed in a tape-

recorded conversation that he did not truly intend to seek recovery against the non-diverse

defendant).

        On the other hand, courts have declined to grant exceptions to the one-year requirement

when there is insufficient evidence in the record to establish that the plaintiff acted strategically

to prevent removal. See, e.g., Caires v. JP Morgan Chase Bank NA., No. 16-CV-2694 (GBD)

(RLE), 2016 WL 8673145, at *3 (S.D.N.Y. Nov. 4, 2016), report and recommendation adopted,

No. 16-CV-2694 (GBD) (RLE), 2017 WL 384696 (S.D.N. Y. Jan. 27, 2017); Ehrenreich, 994 F.

Supp. 2d at 288-89; Hill v. Delta Int'! Mach. Corp., 386 F.Supp.2d 427,432 (S.D.N.Y. 2005);

Russo v. Stillwater Ins. Co., No. CV-19-4896 (PHX) (SMB), 2019 WL 4409971 (D. Ariz. Sept.

16, 2019); Sledz v. Flintkote Co., 209 F. Supp. 2d 559,564 (D. Md. 2002).

       Kaiser has failed to meet its burden of establishing that Plaintiffs acted in bad faith to

prevent removal. The Court finds Plaintiffs' explanation that they could not name Kaiser in the

initial complaint due to the bankruptcy stay but felt an urgent need to prosecute their claims

against the initial defendants due to Mrs. Nocelli's ailing health equally, if not more, plausible

than Kaiser's assertion that Plaintiffs proceeded in this manner simply to prevent removal. In

light of federal courts' obligation to "construe the removal statute narrowly, resolving any doubts

against removability," Som/yo v. J Lu-Rob Enterprises, Inc., 932 F.2d 1043, 1046 (2d Cir.

1991 ), the Court concludes Kaiser has not presented sufficient evidence to warrant an exception

to the one-year time limit on removal.



                                                  10
          Moreover, the instant facts do not resemble those in any of the cases on which Kaiser

relies. For instance, Plaintiffs here named the non-diverse defendants in the initial complaint,

unlike in Tedford, where the plaintiff only named a non-diverse defendant hours after being

informed that the case was going to be removed to federal court. Tedford, 327 F.3d at 427-28.

Nor did Plaintiffs here file multiple suits involving the same transactions and occurrences to limit

the jurisdictional amount and prevent removal, as in Manney v. Reichert, but rather named all

defendants in the same action at the first available opportunity. No. l 3-CV-4413 (SJF) (GRB),

2014 WL 4805046, at *12 (E.D.N.Y. Sept. 26, 2014). And unlike in Rauch, there is no evidence

here that Plaintiffs named non-diverse defendants against whom they did not intend to seek

recovery. 446 F. Supp. at 433 n.l, 435-36. Plaintiffs also did not dismiss the non-diverse

defendants mere days after the one-year anniversary of the commencement of the action like in

In Re Rezulin, but rather proceeded to prosecute the case against the non-diverse defendants for

nearly two years before reaching a settlement. 2003 WL 21355201, at *2. Finally, unlike in In

re Volkswagen "Clean Diesel" Marketing, Sales Practices, and Products Liability Litigation,

Plaintiffs did not move plaintiffs from one case to another to defeat removal. MDL No. 2672

CRB (JSC), Order Re: Certain Texas Plaintiffs' Motion to Remand, slip op. at 3-6 (N.D. Cal.

Mar. 28, 2019). In sum, none of Plaintiffs' actions give rise to an inference of strategic

gamesmanship intended to defeat removal.

III.      The Automatic Bankruptcy Stay Did Not Toll the One-Year Removal Period Under
          28 U.S.C. § 1446(c)(l).

       Kaiser also argues that its notice of removal was timely because the bankruptcy stay tolled

the one-year removal period under 28 U.S.C. § 1446(c)(l). Plaintiffs respond that a bankruptcy

stay tolls only the 30-day removal period under 28 U.S.C. § 1446(b)(3), not the one-year period

under 28 U.S.C. § 1446(c)(l). Plaintiffs rightly point out that Kaiser cites only cases involving


                                                   11
tolling of the 30-day removal period. See Patterson v. International Broth. Of Teamsters, Local

959, 121 F.3d 1345 (9th Cir. 1997); Easley v. Pettibone Michigan Corp., 990 F.2d 905 (6th Cir.

1993).

      The Court agrees with Plaintiffs that the automatic bankruptcy stay did not toll the one-year

removal period under 28 U.S.C. § 1446(c)(l). See Lopez v. Trujillo, 475 B.R. 550, 559 (N.D.

Tex. 2012). An automatic bankruptcy stay "prevents entities from taking action to commence or

continue a proceeding to collect a pre-petition debt, interfere with property of the estate, or, in

some cases, interfere with property of the debtor. Conversely, [an] automatic stay does not toll or

restrain the mere passage of time." In re Margulis, 323 B.R. 130, 133 (Bankr. S.D.N.Y. 2005)

(citations omitted). Moreover, Kaiser's position is contradicted by the plain language of the

statute. When Congress amended the removal statute in 2011, it introduced a single, narrow

exception to the one-year limit on removal when the plaintiff acts in bad faith to defeat removal.

Congress provided for no other exceptions, including when a defendant is in bankruptcy

proceedings. Being mindful, again, that "removal statutes are to be strictly construed against

removal and all doubts should be resolved in favor ofremand," Am. Standard, 498 F. Supp. 2d at

715, the Court declines to introduce a new exception to the one-year limit on removal.

IV.      Attorneys' Fees

         Finally, Plaintiffs assert they are entitled to attorneys' fees. "An order remanding the

case may require payment of just costs and any actual expenses, including attorney fees, incurred

as a result of the removal." 28 U.S.C. § 1447(c) (emphasis added). "Absent unusual

circumstances, courts may award attorney's fees under§ 1447(c) only where the removing party

lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

reasonable basis exists, fees should be denied." Martin v. Franklin Capital Corp., 546 U.S. 132,



                                                  12
141 (2005). The Court finds that Kaiser's notice ofremoval was objectively reasonable. In light

of the limited Second Circuit case law regarding the scope of the "bad faith" exception-and the

fact that it was only introduced in 2011-Kaiser's removal was neither "frivolous" nor

"completely unsupported by legal authority." Mintz & Gold LLP v. Daibes, 15-CV-1218 (PAE),

2015 WL 2130935, at *8 (S.D.N.Y. May 6, 2015), aff'd, 643 F. App'x 35 (2d Cir. 2016).

Plaintiffs' request for attorneys' fees is therefore denied.

                                           CONCLUSION

         For the foregoing reasons, Plaintiffs' motion to remand this case is GRANTED.

Plaintiffs' request for attorneys' fees is DENIED. The Clerk of Court is respectfully directed to

terminate the motions pending at docket entry 10 and remand this case to state court.

SO ORDERED.
Dated:     January 15, 2020
           New York, New York

                                                    Ronnie'Abrams
                                                    United States District Judge




                                                  13
